DETAILED ACTION
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 6, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. No. 2019/0130583 A1).
Regarding claim 1, Chen discloses, an object detection method, comprising: utilizing an image processing circuit to determine whether motion occurs in an image to generate a determination result; (See Chen ¶147 the process determines, at block 1114, whether the current tracker is a still tracker (e.g., having a still status). 
Further see Chen ¶176, “In some examples, the still tracker detection process can determine whether a tracker (and its associated object) is a still tracker or not based on movement of bounding boxes in a key frame distance range.”)
selectively utilizing a specific bounding box to identify a target object to generate an identification result according to the determination result, wherein the specific bounding box represents a location of the target object in a previous image; (See Chen ¶132, “A classification and confidence level determined for an object can be associated with the bounding box determined for the object. For instance, the deep learning network applied by the complex object detector system 1008 may provide a list of detector bounding boxes for a key frame, along with a category classification and a confidence level (CL) associated with each detector bounding box. The object classification indicates a category determined for an object detected in a key frame using the deep learning classification network. Any number of classes or categories can be determined for an object, such as a person, a car, or other suitable object class that the deep network is configured to detect and classify.”)
and selectively updating information of the specific bounding box according to the identification result.  (See Chen ¶147-148, “The vanishing status check at block 1116 is the same as the vanishing status check at block 1108. If the vanishing status check succeeds for the current tracker (it is determined to have vanishing bounding boxes), the process 1100, at block 1118, sets the current bounding box of the tracker to be the key BB. The current bounding box of the tracker is thus replaced with the key BB. In some cases, when a high confidence tracker is not lost and the tracker has neither been detected as being still or vanishing, and if the current frame is not a key frame, a bounding box refinement process is applied at block 1120 to adjust the final bounding box associated with the high confidence tracker in the current frame. For example, in the event the current frame is a non-key frame, the still check at block 1114 determines the current tracker is not still, and the vanishing status check fails for the current bounding box at block 1116, the process 1100 can perform bounding box refinement at block 1120.”)

Regarding claim 2, Chen discloses, the object detection method of claim 1, further comprising: when the determination result indicates that no motion occurs in the image, utilizing the specific bounding box to identify the target object. (See Chen ¶147, “If the current tracker is determined to be a still tracker at block 1114, the process 1100 can perform a vanishing status check at block 1116 to determine if the current tracker has a history of vanishing bounding boxes. The vanishing status check at block 1116 is the same as the vanishing status check at block 1108. If the vanishing status check succeeds for the current tracker (it is determined to have vanishing bounding boxes), the process 1100, at block 1118, sets the current bounding box of the tracker to be the key BB.”)

Regarding claim 6, Chen discloses, the object detection method of claim 1, wherein the step of selectively utilizing the specific bounding box to identify the target object to generate the identification result according to the determination result comprises: 
when the determination result indicates that motion occurs in the image, capturing at least one candidate bounding box according to a location of the motion in the image, (See Chen ¶148, “In some cases, when a high confidence tracker is not lost and the tracker has neither been detected as being still or vanishing, and if the current frame is not a key frame, a bounding box refinement process is applied at block 1120 to adjust the final bounding box associated with the high confidence tracker in the current frame. For example, in the event the current frame is a non-key frame, the still check at block 1114 determines the current tracker is not still, and the vanishing status check fails for the current bounding box at block 1116, the process 1100 can perform bounding box refinement at block 1120.”)
and utilizing the at least one candidate bounding box to identify the target object to generate the identification result.  (See Chen ¶132, “A classification and confidence level determined for an object can be associated with the bounding box determined for the object. For instance, the deep learning network applied by the complex object detector system 1008 may provide a list of detector bounding boxes for a key frame, along with a category classification and a confidence level (CL) associated with each detector bounding box.

Regarding claim 11, Chen discloses, an electronic device, comprising: a camera module, configured to capture an image; (See Chen ¶75, “The video source 130 can include a video capture device (e.g., a video camera, a camera phone, a video phone, or other suitable capture device), a video storage device.”)
a storage device, configured to store information of a specific bounding box, wherein the specific bounding box represents a location of a target object in a previous image; (See Chen ¶280, “The computer-readable medium may comprise memory or data storage media, such as random access memory (RAM) such as synchronous dynamic random access memory (SDRAM), read-only memory (ROM), non-volatile random access memory (NVRAM).”)
and an image processing circuit, coupled to the camera module and the storage device, configured to execute a program code to perform object detection upon the image, (See Chen ¶281, “The program code may be executed by a processor, which may include one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, an application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry.”)
wherein: the image processing circuit determines whether motion occurs in the image to generate a determination result; the image processing circuit selectively utilizes the specific bounding box to identify the target object to generate an identification result according to the determination result; and the image processing circuit selectively updates the information of the specific bounding box according to the identification result. (See the rejection of claim 1 as it is equally applicable for claim 11 as well.)

Regarding claim 12, Chen discloses, the electronic device of claim 11, wherein when the determination result indicates that no motion occurs in the image, the image processing circuit utilizes the specific bounding box to identify the target object.  (See the rejection of claim 2 as it is equally applicable for claim 12 as well.)

Regarding claim 16, Chen discloses, the electronic device of claim 11, wherein when the determination result indicates that motion occurs in the image, the image processing circuit captures at least one candidate bounding box according to a location of the motion in the image, and utilizes the at least one candidate bounding box to identify the target object to generate the identification result.  (See the rejection of claim 6 as it is equally applicable for claim 16 as well.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub. No. 2019/0130583 A1) in view of Zhou et al. (US Pub. No. 2019/0130586 A1).
Regarding claim 7, Chen discloses, the object detection method of claim 6, but he fails to disclose the following limitations.
However Zhou discloses, wherein the step of selectively updating the information of the specific bounding box according to the identification result comprises: when the identification result indicates that an object within the at least one candidate bounding box is not the target object, preventing updating the information of the specific bounding box. (See Zhou ¶182, “The false positive checker 927 can verify whether an object tracker determined to be for a sleeping object should, in fact, be classified as a sleeping tracker. … When false positive checker 927 determines that the object is not a sleeping object, in some implementations, the false positive checker 927 may make no changes to the object tracker for the object, so that the object associated with the tracker is able to erode into the background and is not tracked.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the not updating the tracker which includes the bounding box when the object is a identified as a false positive as suggested by Zhou to Chen’s detection of a sleeping tracker using known engineering techniques, with a reasonable expectation of success. The motivation for doing so is in order to ensure that the correct type of object is identified and that false positives are minimized.

Regarding claim 17, Chen and Zhou disclose, the electronic device of claim 16, wherein when the identification result indicates that an object within the at least one candidate bounding box is not the target object, the image processing circuit prevents updating the information of the specific bounding box.  (See the rejection of claim 7 as it is equally applicable for claim 17 as well.)


	Allowable Subject Matter
Claim 3-5, 8-10, 13-15, and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3. The object detection method of claim 2, wherein the step of utilizing the specific bounding box to identify the target object comprises: modifying a size of the specific bounding box to generate at least one candidate bounding box; and utilizing the at least one candidate bounding box to identify the target object to generate the identification result. (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claim 8, the object detection method of claim 6, wherein the step of selectively updating the information of the specific bounding box according to the identification result comprises: when the identification result indicates that an object within the at least one candidate bounding box is the target object, selectively updating the information of the specific bounding box according to a size of the at least one candidate bounding box or an intersection over union (IoU) of the at least one candidate bounding box relative to the specific bounding box.  (The disclosed prior art of record fails to disclose the limitations of this claim.)

Regarding claims 13 and 18, these claims are objected to since they contain limitations that are similar to objected to claims 3 and 8 respectively.
	
	Regarding claims 4, 5, 9, 10, 14, 15, 19, and 20, these claims are objected to since they depend from objected to claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662